DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.
Claim Objections
It is noted that claim 11 was previously cancelled but is listed as previously presented in the claim set dated 27 April 2022.
 Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the flange 11 of Van Ingelem would negate any motivation to incorporate the teachings of Vandenbogart, it is noted that Van Ingelem explicitly discloses in paragraph [0022] the desire for a gripping region that is separate from the flange 11. Van Ingelem does not disclose that the flange 11 is intended for gripping, and therefore its presence does not teach away from incorporating an additional gripping area such as that taught by Vandenbogart. Van Ingelem instead discloses a desire for a textured gripping region on the outer tube, such as a ridged or knurled surface on the outer proximal surface of the outer tube (i.e. not the flange 11). However, Van Ingelem provides no additional details about such a gripping portion. Therefore, one of ordinary skill in the art would look to the prior art for teachings of suitable gripping regions. Vandenbogart teaches a textured gripping region on the outer proximal surface of the outer tube of a tampon applicator, and one of ordinary skill in the art would be motivated by both the disclosure of Van Ingelem and the teaching of Vandenbogart to modify the gripping region of Van Ingelem in view of Vandenbogart.
In response to the Applicant’s argument that Van Ingelem’s “protrusion 2a” is distant and aft from the bend of the petal and therefore does not anticipate the limitation “provided at a base of each petal where the petal bends”, it is noted that the present specification does not provide a clear definition for the term “at” that limits the term beyond its plain meaning. The broadest reasonable interpretation of the claim limitation is the plain meaning of the term “at” which is defined by Dictionary.com as “in, on, or near”. The protrusion of Van Ingelem is very close to, or near, the base of the petal where the petal bends, as shown in figure 3B, and therefore anticipates the claim limitation as presently written.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Ingelem (US 2008/0195029 A1).
Regarding claim 16, Van Ingelem discloses an applicator (applicator 1} for a tampon comprising an inner tube (ejector tube 12) and an outer tube (outer tube 3), the inner tube being slideable within the outer tube and including a tampon (tampon 23) disposed in the inner tube (Figs. 1, 3A, ¶ 0078-00179), the applicator having a forward and (20), wherein an inner surface of the outer tube comprises an annular protrusion (circumferentially-extending raised ring 2b of restraining means 2) near to a rear end (19) of the outer tube having at least one surface which extends racially inwardly substantially at a right angle from the inner surface of the outer tube and an internal diameter (at ring 2c) of the outer tube is smaller rearward of the annular protrusion than forward of the annular protrusion (Fig. 3A, ¶ 0027 2nd column), as the circumferential raised rings of Van Ingelem narrow the diameter rearward of ring 2b, and wherein an outer surface of the inner tube comprises a grip feature (flange 11) at a rear end of the outer tube (Fig. 1 ¶ 0022). Van Ingelem further discloses wherein a plurality of petals (fingers 14 separated by slots 15) is provided at a forward end of the inner tube (Van Ingelem Fig. 1, ¶ 0023) and at least one protrusion (2a; Van Ingelem Fig. 3B, ¶ 0026) is provided at a base of each petal (Van Ingelem Figs. 1, 3A-B, ¶ 0027 2nd column). The protrusion 2a is engageable with the annular protrusion 2b to prevent the inner tube from sliding completely out of the outer tube at the rear end, as shown in figure 1 and described in paragraph [0027].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ingelem (US 2008/0195029 A1) in view of VanDenBogart (US 2010/0016780 A1) and further in view of Callaghan (WO 2016/156403 A1).
Regarding claim 1, Van Ingelem discloses an applicator (applicator 1} for a tampon comprising an inner tube (ejector tube 12) and an outer tube (outer tube 3), the inner tube being slideable within the outer tube and including a tampon (tampon 23) disposed in the inner tube (Figs. 1, 3A, ¶ 0078-00179), the applicator having a forward and (20), wherein an inner surface of the outer tube comprises an annular protrusion (circumferentially-extending raised ring 2b of restraining means 2) near to a rear end (19) of the outer tube having at least one surface which extends racially inwardly substantially at a right angle from the inner surface of the outer tube and an internal diameter (at ring 2c) of the outer tube is smaller rearward of the annular protrusion than forward of the annular protrusion (Fig. 3A, ¶ 0027 2nd column), as the circumferential raised rings of Van Ingelem narrow the diameter rearward of ring 2b, and wherein an outer surface of the inner tube comprises a grip feature (flange 11) at a rear end of the outer tube (Fig. 1 ¶ 0022). Van Ingelem further discloses wherein a plurality of petals (fingers 14 separated by slots 15) is provided at a forward end of the inner tube (Van Ingelem Fig. 1, ¶ 0023) and at least one protrusion (2a; Van Ingelem Fig. 3B, ¶ 0026) is provided at a base of each petal (Van Ingelem Figs. 1, 3A-B, ¶ 0027 2nd column). The protrusion 2a is engageable with the annular protrusion 2b to prevent the inner tube from sliding completely out of the outer tube at the rear end, as shown in figure 1 and described in paragraph [0027].
Van Ingelem is silent to the grip feature including two discrete grip features positioned substantially diametrically opposite to each other on the outer surface of the outer tube, and wherein the outer tube has a greater longitudinal length where the two discrete grip features are present and a smaller longitudinal length where the two discrete grip features are not present, the longitudinal length of the outer tube varying due to the rear end of the outer tube having a circumferential edge which is of a wave or undulating form.
VanDenBogart, however, teaches an applicator in the same field of endeavor (VanDenBogart Fig. 1, ¶ 0018), and teaches wherein an outer surface of the outer tube (barrel 23) comprises a grip feature (grip region 41, indicator 91) at a rear end of the outer tube (VanDenBogart Figs. 1, 3, ¶ 0020, 0041), the grip feature including two discrete grip features (91) positioned substantially diametrically opposite to each other on the outer surface of the outer tube (VanDenBogart Figs. 1, 5, ¶ 0041), as the flower shape indicator is on either side of the barrel (left/right in Fig. 5) to facilitate identification of the grip region (as motivated by VanDenBogart ¶ 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rearward end of the Van Ingelem outer tube to include two distinct grip features, as taught by VanDenBogart, to facilitate identification of the grip region.
The Van Ingelem/VanDenBogart combination is still silent to wherein the outer tube has 4 greater longitudinal length where the two discrete grip features are present and a smaller longitudinal length where the two discrete grip features are not present, the longitudinal length of the outer tube varying due to the rear end of the outer tube having 2 circumferential edge which is of a wave or undulating form.
Callaghan, however, teaches an applicator in the same field of endeavor (Callaghan Fig. 2, p. 1 lines 25-32), with an outer tube (barrel 10) having a tulip shape, that is greater longitudinal length where the two discrete grip features (finger grip 15) are present and a smaller longitudinal length where the two discrete grip features are not present, the longitudinal length of the outer tube varying due to the rear end of the outer tube having a circumferential edge which is of a wave or undulating form (at plunger end 14) (Callaghan Fig. 2, p. 4 lines 3-8, p. 5 lines 6-8), as Callaghan teaches a flared or tulip design to serve as a finger grip so that the user can comfortably grip the barrel (as motivated by Callaghan p. 5 lines 6-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube of Van Ingelem/VanDenBogart to have a tulip or flared design such that the outer tube having a greater longitudinal length where the two discrete grip features are present, the longitudinal length of the outer tube varying due to the rear end of the outer tube having a circumferential edge which is of a wave or undulating form, as taught by Callaghan, in order for the user to more comfortably grip the barrel.
Regarding claim 2, Van Ingelem further teaches wherein the internal diameter of the outer tube rearward of the annular protrusion is greater than the internal diameter of the outer lube at a region of the annular protrusion, since Van Ingelem teaches a valley between adjacent rings, which has a greater diameter than the narrowed diameter caused by ring 26 (Van Ingelem Fig. 3A, ¶ 0027 2nd column).
Regarding claim 5, Van ingelem further teaches wherein an external diameter of the outer tube is tapered at the rear end of the outer tube such that the external diameter of the outer tube increases towards the rear end of the outer tube, since flange 11 of Van Ingelem is outwardly directed and causes the outer diameter to taper (Van Ingelem Fig. 1, ¶ 0022).
Regarding claim 6, Van Ingelem further discloses wherein one or more protrusions (circumferentially-extending raised means 2a of restraining means 2) are provided on the outer surface of the forward end of the inner tube (12), and wherein the internal diameter of the outer tube at the location of the annular protrusion (2b) is smaller than an external diameter of the inner tube including the protrusions such that the protrusions on the outer surface of the inner tube are configured to engage with the annular protrusion on the inner surface of the outer tube to thereby prevent the inner tube from sliding completely out of the outer tube at the rear end of the outer tube (Van Ingelem Figs. 1, 3A, ¶ 0025-0027}.
Regarding claim 8, Van Ingelem further teaches the outer tube (3) comprising a plurality of petals (5) at a forward end (distal end 4) of the outer tube and each petal is provided, on an inner surface of each petal at a base of the petal, with a spike (projection 10) which extends from the inner surface of the petal towards the forward end of the outer tube (Van Ingelem Fig. 1, ¶ 0020-0021), since Van Ingelem teaches one inward projection disposed approximately at the base of each respective petal section (Van Ingelem ¶ 0021).
Regarding claim 9, Van Ingelgem further discloses a ring or plurality of circumferentially aligned protrusions (2a; Van Ingelem Fig. 3B, ¶ 0026) provided on the inner tube (12) at a base of the petals (fingers 14) (Van Ingelem Figs. 1, 3A, ¶ 0026, 0027 2nd column, and Van Ingelem teaches a number of fingers 4/43 and one of ordinary skill in the art would know to choose, for example 4 fingers (14) (Van Ingelem ¶ 0023).
Van Ingelem further teaches a single spike (10) is provided on each petal (5) of the outer tube (3) (Van Ingelem ¶ 0021), as Van Ingelem teaches a number of petal sections (5) on the outer tube, and one of ordinary skill in the art would know to choose, for example 5 petal sections, with for example one spike/inward projection on each (Van Ingelem ¶ 0020-0021).
Van Ingelem does not specify a single protrusion is provided for each petal of the inner tube and wherein a number of protrusions at the forward end of the inner tube is not the same as a number of spikes at the forward end of the outer tube, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen an embodiment of Van Ingelem with, for example, 4 petals on the inner tube, 4 circumferentially aligned protrusions as the restraining means on the outer surface of the inner tube, 5 petals on the outer tube and 5 spikes on the outer tube petals, resulting in an embodiment wherein a number of protrusions at the forward end of the inner tube is not the same as a number of spikes as the forward end of the outer tube, so that the restraining means can act to prevent complete withdrawal of the inner tube (as motivated by Van Ingelem ¶ 0026) and so that the spikes (10) can project through the slots (15) of the fingers (14) of the inner tube (12) to engage the tampon (as motivated by Van Ingelem ¶ 0028), as more spikes and protrusions will allow for more engagement with the tampon and more control over wobble and lateral movement, respectively. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 10, as stated above, Van Ingelem teaches the number of spikes (10) at the forward end of the outer tube, to be greater than 2 or from 2-8, and for example one spike/projection (10) for each of the petals (5), (Van Ingelem ¶ 0020- 0021), as well as the number of protrusions (2a; Van Ingelem Fig. 3B, ¶ 0026) at the forward end of the inner tube (12), and as such Van Ingelem teaches a number spikes, as explained above as for example 5, being greater than the number of protrusions, 4. Van Ingelem teaches this number so that the spikes (10) can project through the slots (15) of the fingers (14) of the inner tube (12) to engage the tampon (as motivated by Van Ingelem ¶ 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the Van Ingelgem/VanDenBogart/Callaghan applicator, with a number of spikes at the forward end of the outer tube greater than the number of protrusions at the forward end of the inner tube, as taught by Van Ingelem, so that the spikes can engage the tampon through the slots in the petals of the inner tube and as more spikes and protrusions will allow for more engagement with the tampon and more control over wobble and lateral movement, respectively. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 11, a tampon is disposed in the inner tube of the applicator of Van Ingelem, as shown in figure 3A.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Ingelem in view of VanDenBogart in further view of Callaghan and further in view of Seki (US 2011/0273727 A1).
Regarding claim 3, all of the elements of the current invention have been substantially disclosed by Van Ingelem, VanDenBogart and Callaghan, as applied above in claim 1, wherein the internal diameter of the outer tube rearward of the annular protrusion is substantially constant along the longitudinal length of the outer tube from the annular protrusion to the rear end of the outer tube. Van Ingelem teaches a plurality of rings (2b-d) on the inner surface at the rear end of the outer tube (Van Ingelem ¶ 0027}.
Seki, however, teaches a tampon in the same field of endeavor (Seki Figs. 1-4, ¶ 0082), with an annular protrusion (stepped part 47) near to the rear end of the outer tube (outer cylinder 40) (Seki Fig. 4B, ¶ 0085) wherein the internal diameter of the outer tube rearward of the annular protrusion (minor diameter part 42) is substantially constant along the longitudinal length of the outer tube from the annular protrusion to the rear end of the outer tube (Seki Fig. 4B, ¶ 0083, 0085). Seki provides this portion to prevent the inner cylinder from falling out of the outer cylinder (as motivated by Seki ¶ 0087, lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restraining means of Van Ingelem/VanDenBogart/Callaghan on the outer tube to be a stepped part with a constant diameter rear of the protrusion, as taught by Seki, to prevent the inner cylinder from falling out of the outer cylinder, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). In this case, it would have been obvious to form the multiple raised rings of the restraining means of Van Ingelem as an integral stepped portion to prevent complete withdrawal and disassembly of the applicator.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Ingelem in view of VanDenBogart in further view of Callaghan and further in view of Gann (US 2010/0324468 A1).
Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Van Ingelem, VanDenBoagart and Callaghan, as applied above in claim 1. As stated above, Callaghan teaches a tulip or tapered shape end to the outer tube, but the combination is silent to wherein the internal diameter of the outer lube rearward of the annular protrusion is tapered along the longitudinal length of the outer tube from the annular protrusion to the rear end of the outer tube, the internal diameter of the outer tube rearward of the annular protrusion being smaller throughout the taper than the internal diameter of the cuter tube forward of the annular protrusion.
Gann, however, teaches a tampon in the same field of endeavor (Gann Figs. 2-3, ¶ 0020), with an annular protrusion (reduced diameter region 16) on the outer tube (barrel 12) wherein the internal diameter of the outer tube rearward of the annular protrusion is tapered along the longitudinal length of the outer tube from the annular protrusion to the rear end of the outer tube, since Gann teaches the rearwardly graduated end (18, with diameter D1) of the barrel as a flared end (Gann Fig. 3, ¶ 0026, 6028) to provide a comfortable grip (as motivated by Gann ¶ 0026). Since Gann does not specify the figures to be drawn to scale, Gann does not specify the internal diameter of the outer tube rearward of the annular protrusion (D1) being smaller throughout the taper than the internal diameter of the outer lube forward of the annular protrusion. However, i would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure D1 remains smaller than the internal diameter of the outer tube forward of the protrusion of the Gann applicator, to prevent the plunger from either being completely withdrawn from, or completely consumed by, the outer tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the fared end of the outer tube of the Van Ingelem/VanDenBogart/Callaghan, such that the internal diameter of the outer tube rearward of the annular protrusion tapered along the longitudinal length of the outer tube from the annular protrusion to the rear end of the outer tube, the internal diameter of the outer tube rearward of the annular protrusion being smaller throughout the taper than the internal diameter of the outer tube forward of the annular protrusion, as suggested by Gann, to prevent the plunger from either being completely withdrawn from, or completely consumed by the outer tube. Furthermore, the changes in shape claimed represent a design choice, and said person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dalley, 357 F.2d 669, 149 USPQ 47 (CGPA 1996).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closes prior art of record, Van Ingelem, does not disclose the protrusions have any affect on the bend of the petals and therefore do not anticipate nor fairly suggest the limitation “wherein the protrusion causes the corresponding petal to bend inwardly.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 8,777,926 and Publication 2008/0154176 disclose tampon applicators having inner tubes comprising petals with a projection at the base of the petals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781